POLLOCK, J.
Epitomized Opinion
This case was heard upon a motion to dismiss the petition in error for the reason that the brief of plaintiff was not filed within the time required by the rules of the court of appeals, which requires that it be filed within 15 days after filing petition in error or bill of exceptions. It was conceded that the brief was not filed within 15 days, but it was urged that the rule ought not to be enforced against the plain-present case is this: A provision in violation of an Ohio statute was written into the con-*57tiff in error for the reason that he filed his petition in error within a day after the motion for a new trial was overruled and that he had 70 days to file his petition in error. The court of appeals held:
Attorneys—John J. Boyle, for Kossiek; Kennedy, Manchester, Conroy & Ford, for Steel Hoop Co.; all of Youngstown.
As the plaintiff in error failed to file his brief within 15 days, this court, upon request, will affirm the judgment; or if not requested so to do, it will make the usual entry of dismissal for failure to comply with the rule.